DETAILED ACTION
Amendments filed 30 June 2021 have been entered. Claims 1-4 are pending. The amendments have overcome the drawing objections, claim objections and specification objections. The amendments have introduced a new 112(b) rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "four corner parts" in line 8 of the filed claim. It is unclear whether the “four corner parts” hold “the plurality of guide shafts” or hold “a piston unit having first and second piston sets.”  Since it is unclear what structure applicant intends to claim, the claim is rejected for indefiniteness. Claims 2-4 are also rejected as a result of their dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba et al. (JP2014-202124A citations are made to a included machine translation).
Regarding claim 1, Oba discloses a rotary cylinder device (fig 1, compressor, abstract)  converting rotation of an input/output shaft (input shaft 6, abstract, par 0020), which is rotatably supported by a case body (case 2, par 0020), into reciprocal movement of a plurality of piston sets (pistons 11, par 0025), which are perpendicularly arranged with respect to an eccentric cam (cam shaft 1, par 0024), according to the principle of hypocycloid (the hypocycloid curve is traced by the rotation center of the piston bearing around the cam; the larger outer circle of the hypocycloid is the circle traced by the outer most radial point of the cam), comprising: a plurality of guide shafts (guide bearing shafts 27, par 0020) being disposed parallel to the input/output shaft (shafts 27 are parallel to input shaft 6, par 0020), said plurality of guide shafts are assembled in the case body, which accommodates a piston unit (piston rod 16, par 0030) having first and second piston sets assembled to the eccentric cam and positioned in an axial direction and held by four corner parts (guide bearing shaft 27 are insert into the case 2, at positions corresponding to the four corners of intersection of piston rods 16 first and second stage, par 0020, 0036) where a first piston body (piston rod 16 of the first stage, par 0036) and a second piston body (piston rod 16 of the second stage, par 0036) are intersected in the case body, and a first guide bearing (guide bearings 29, par 0034), abuts a side surface of the first piston body and receives only lateral pressure generated by the reciprocal movement (fig 1 depicts a pair of guide bearings 29 on either side of a piston rod 16 for first sage compression 3, par 0036; examiner notes that applicants fig 9 depicts said first guide bearing as two roller bearings 25 on either side of a piston shaft), and a second guide bearing (guide bearings 29 for second stage mechanism 3b, par 0036) abuts a side surface of the second piston body (piston rod 16 of the second stage, par 0036) and receives only lateral 
Regarding claim 2, Oba discloses the rotary cylinder device according to claim 1, wherein each of the guide shafts has a projected part (snap ring on each guide bearing shaft 27, par 0035), which is radially outwardly projected, a shaft part (guide bearing shaft 27) thereof including the projected part is fitted into a shaft hole (guide bearing shafts 27 are fixed into case 2, par 0020) formed in the case body, and rotation of the shaft part is prohibited (inherently the guide bearing shafts 27 must be non-rotating relative to the outer rotating portions of the guide bearings 29; because there are two coaxial guide bearings 29 on each guide bearing shaft 27, in order for the arrangement of bearings 29 to support two pairs of twin reciprocating pistons, those coaxial bearings 29 must be able to counter rotate). To further explain the requirement for counter rotation of coaxial bearings 29, the bearings on either side of piston 26 counter rotate as the support piston 29s reciprocation for stage 3b; correspondingly the other two bearings on the same pair of guide bearing shafts 27 are in contact with the piston rod supporting stage 3a; those bearings must be rotating in the same direction in order to guide the second piston rod. Therefore those coaxial pairs of bearings 29 on the same guide bearings shaft 27 must have at least one coaxial pair rotating in opposite directions, which shows that the guide bearing shaft 27 is secured against rotation in relation to the outer bearing.
Regarding claim 3, Oba discloses the rotary cylinder device according to claim 1 , wherein both shaft ends of each of the guide shafts are held by corner parts where the first piston body and the second piston body are intersected in the case body (fig 1, guide bearing shafts 27 are at the intersecting corners), and each of the guide shafts is assembled to a position at which the first guide bearing abuts both side surfaces of the first piston body and the second guide bearing abuts both side surfaces of the second piston body (each guide shaft 27 has a pair of guide bearings 29 at different axial heights, par 0036). 
.  
Response to Arguments
Applicant's arguments filed 30 June 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 9 of the remarks that Oba does not disclose a structure of providing guide bearings 29 for receiving side pressures of the piston rod 16. Nevertheless, Oda fig 9 and fig 10 disclose embodiments were the piston rod rail groove 30a is configured to match the curvature of the bearing surface of the outer bearing 29a (par 0056), or bearing cover 32 (par 0057). A person of ordinary skill in the art would recognize the matching curvatures and the depicted contact in fig 9 and 10 as implying a bearing surface for lateral forces.  The interpretation that this is a bearing surface is further supported by the bearing cover 32 (par 0057) being replaceable for wear, which indicates that the cover receives lateral bearing loads (par 0057).
 Applicant further argues on page 9 that Oba does not disclose “guide shafts … held by four corner parts where a first piston body and a second piston body are intersected” because guide bearings 29 are located closer to the cylinder chamber 12a and not to the intersecting point of the piston rods. This argument is not persuasive, applicant is arguing a narrow interpretation of the claim language. Under a broad interpretation “guide shafts … where a first piston body and a second piston body are intersected” will refer generally to the position at the corners of the intersection, and not the exact . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                  

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746